DAVID A. NELSON, Circuit Judge,
dissenting.
The claimant and his lawyer having agreed on a fee exceeding that determined by the magistrate to be reasonable, and the magistrate having given us no indication that the fee agreement was a factor in his fee calculations, I would remand with instructions to address the fee agreement explicitly. It may well be that the determination by the magistrate did not represent an abuse of discretion, notwithstanding the high quality of the lawyer’s work, the favorable result, and the claimant’s undertaking to pay a contingency fee of 25%, but I find it difficult to decide that question one way or the other without any indication by the magistrate that he gave at least some weight to the contract. On this record, I think it would have been inappropriate for the magistrate not to do that.